Citation Nr: 0828820	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  07-05 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969, including service in the Republic of Vietnam.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
PTSD and the veteran's application to reopen claims of 
service connection for bilateral hearing loss and tinnitus.

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Therefore, regardless of the 
RO's action or whether the RO based its determination on that 
issue, the Board must initially determine whether new and 
material evidence sufficient to reopen his claim has been 
received because doing so goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate it de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Accordingly, the Board has identified the issues as set forth 
on the title page.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claims for service connection for bilateral hearing loss 
and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have PTSD.

2.  In an August 2001 rating action, the RO denied the 
veteran's claims of service connection for bilateral hearing 
loss and tinnitus; in a letter dated that same month, the RO 
notified him of the determination and of his appellate 
rights, but he did not appeal the determination and the 
decision became final.

3.  The evidence received since the August 2001 rating 
decision is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claims of service connection for bilateral 
hearing loss and tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).

2.  The RO's August 2001 rating decision, which denied the 
veteran's claims of service connection for bilateral hearing 
loss and tinnitus, is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2001).

3.  Evidence received since the August 2001 rating decision 
is new and material; the claims of service connection for 
bilateral hearing loss and tinnitus are reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, the notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In May 2001 and February 2006, prior to the initial 
adjudication of the claims, the veteran was notified of the 
evidence not of record that was necessary to substantiate the 
claims.  He was told that he needed to provide the names of 
persons, agency, or company who had additional records to 
help decide his claims.  He was informed that VA would 
attempt to obtain review his claims and determine what 
additional information was needed to process his claims, 
schedule a VA examination if appropriate, obtain VA medical 
records, obtain service records, and obtain private treatment 
reports as indicated.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.

The veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in November 2006 and March 2008 should his service 
connection claims be granted.  It is therefore inherent in 
the claims that the veteran had actual knowledge of the 
rating element of an increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Specific to requests to reopen, the appellant must be 
notified of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. Vet. App. 1 (2006).  In 
this case, the determination on the request to reopen the 
claims of service connection for bilateral hearing loss and 
tinnitus addressed in this decision is favorable to the 
veteran, and further discussion of notice under Kent is not 
required.

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  With respect to the veteran's PTSD claim, the 
Board finds that VA is not obligated to provide an 
examination in this case because the evidence does not 
establish the presence of any current PTSD.  38 C.F.R. 
§ 3.159(c)(4).  With respect to the veteran's application to 
reopen claims for service connection for bilateral hearing 
loss and tinnitus, VA is not obligated to provide a medical 
examination because the veteran has not presented new and 
material evidence.  38 U.S.C.A. § 5103A(f).  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

I.  Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish "direct" service connection, there 
must be (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

While there is much case law addressing issues related to 
stressor verification and establishing the combat status of a 
veteran, no further discussion is necessary to determine that 
a grant of service connection is not warranted here.  The 
Board finds that the preponderance of the evidence is against 
entitlement to service connection for PTSD.  Service medical 
records are negative for any complaints, treatment, or 
diagnoses for any psychiatric disability.  More 
significantly, the preponderance of the medical evidence 
shows that he does not have PTSD.

VA medical records include a November 2005 report from the 
veteran's primary care physician which reflects a diagnosis 
of probable PTSD.  A March 2006 psychiatry note states that 
he served one year in Vietnam from 1968 to 1969 as a clerk 
and that he had no specific war time experiences other than a 
report of friends dying.  After a psychiatric evaluation, he 
was diagnosed with alcohol dependence and alcohol-induced 
mood disorder, deferred.  The psychiatrist "[did not] see 
PTSD."  An April 2006 note from his primary care physician 
reflects a diagnosis of PTSD.  However, an August 2006 
psychiatry note reflects a diagnosed alcohol-induced mood 
disorder.  While the record reflects a diagnosis of PTSD, the 
veteran does not currently have a diagnosis of PTSD that 
complies with DSM-IV.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court 
further stated that where the proof is insufficient to 
establish a present disability there could be no valid claim 
for service connection.  Id.

In reaching this determination, the Board does not question 
the veteran's sincerity that he has PTSD that is due to his 
service.  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  As a lay person, however, 
he is not competent to establish a medical diagnosis or show 
a medical etiology merely by his own assertions as such 
matters require medical expertise.  See 38 C.F.R. 
§ 3.159(a)(1) (2007) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Because the veteran is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology, and since no competent medical evidence shows that 
the veteran has PTSD, the preponderance of the evidence is 
against the claim and therefore service connection must be 
denied.

As is noted above, the veteran asserts that he is entitled to 
service connection for PTSD; however, the preponderance of 
the medical evidence shows that he does not have this 
disability.  Under these facts, a "disability" for VA 
compensation benefit purposes is not shown to be present in 
this case.  In the absence of a current disability, as 
defined by governing law, the claim must be denied.

II.  Claims to reopen

In an August 2001 decision, the RO denied service connection 
for bilateral hearing loss and tinnitus on the basis that 
there was no evidence of any current disability.

The evidence of record at the time of the August 2001 rating 
action consisted of the service medical records, unrelated 
private medical records, and an unrelated June 1969 VA 
examination report.

Because the veteran did not submit a Notice of Disagreement 
(NOD) to the August 2001 rating decision, it became final 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2001).  However, if new and material evidence is presented 
or secured with respect to a claim that has been disallowed 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence associated with the claims folder since the RO's 
August 2001 rating decision includes VA medical records, as 
well as statements submitted by or on behalf of the veteran.  
Of particular significance are VA medical records that 
include a July 1998 ENT note from Dr. E. Skala which reflects 
diagnoses of bilateral sensorineural hearing loss and chronic 
bilateral tinnitus and an opinion that the bilateral hearing 
loss is secondary to noise exposure in service; an April 2001 
audiology progress note from Dr. F. E. Cobb and opinion that 
bilateral nosocusis is secondary to the veteran's reported 
history of military noise exposure; and a November 2005 note 
and addendum thereto from primary care physician, Dr. C. A. 
Carnahan who opined that hearing loss and tinnitus were 
secondary to military exposure.

In light of the basis for the RO's August 2001 determination, 
this evidence raises a reasonable possibility of 
substantiating his claims.  Accordingly, this evidence is 
"new and material" under the provisions of 38 C.F.R. 
§ 3.156(a), and the claims are reopened. 
ORDER

Service connection for PTSD is denied.

New and material evidence to reopen claims of entitlement to 
service connection for bilateral hearing loss and tinnitus 
has been presented; to this extent, the appeal is granted.


REMAND

With respect to his claims of service connection for 
bilateral hearing loss and tinnitus, the veteran essentially 
contends that the conditions are related to his service.

The veteran's service medical records are void of findings, 
complaints, symptoms, or diagnoses of hearing loss or 
tinnitus.  Service personnel records show that he served as a 
supply clerk during service.

VA medical records reflect diagnoses of hearing loss and 
tinnitus.  A July 1998 ENT note from Dr. E. Skala reflects 
diagnoses of bilateral sensorineural hearing loss and chronic 
bilateral tinnitus and an opinion that the bilateral hearing 
loss is secondary to chronic noise exposure in service.  In 
an April 2001 audiology progress note, a VA physician, Dr. F. 
E. Cobb opined that bilateral nosocusis was secondary to the 
veteran's reported history of military noise exposure.  In 
November 2005, his primary care physician, Dr. C. A. Carnahan 
opined that the probable cause of his hearing loss was 
military noise exposure.  In an addendum dated that same 
month, she opined that he had tinnitus and hearing loss both 
felt by VA audiologist to be secondary to military exposure.

To date, the veteran has not been afforded a VA examination 
to determine whether it is at least as likely as not that he 
has a current hearing loss or tinnitus that are related to 
service.  In light of the above, the Board finds that such 
opinions are necessary to adjudicate these claims.  As such, 
this case must also be remanded.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any current hearing loss and tinnitus 
found to be present.  The veteran's claims 
folder should be available to and reviewed 
by the examiner.  All indicated tests 
should be performed.  The examiner should 
diagnose any hearing loss and tinnitus 
found to be present and comment as to 
whether it is at least as likely as not 
that either condition is related to or had 
its onset during his period of active 
duty.  In doing so, the examiner must 
acknowledge and discuss the veteran's 
report of military noise exposure, as well 
as his report of a continuity of symptoms 
and the July 1998, April 2001, and 
November 2005 VA medical opinions.  The 
rationale for any opinion expressed should 
be provided in a legible report.

2.  Thereafter, readjudicate the claims.  
If any benefits sought on appeal are not 
granted, issue an updated supplemental 
statement of the case (SSOC) and give the 
veteran and his representative an 
appropriate amount of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


